\$\

FILED

MAY ' 5 2009
UNITED sTATEs DISTRICT CoURT C'°"656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff alleges that the woman with whom she shared a room at a homeless shelter

"decided to toss all of [her] paperwork out of the second floor window." Compl. at 1. She states
that she filed a complaint with the Metropolitan Police Department and that the crime would be
considered destruction of property. Ia’. at 2. The complaint sets forth neither a short and plain
statement of this court’s jurisdiction, a short and plain statement showing plaintiff’ s entitlement
to relief nor a demand for any particular relief, For these reasons, the complaint will be
dismissed without prejudice for its failure to comply with Rule 8(a).

An Order consistent with this Memorandum Opinion is issued separately.

were

Unité{l States District Judge

Date: /‘l`v~»'L/. vre-?